Citation Nr: 1612517	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  07-32 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to October 28, 1998, for the grant of service connection for cervical spine disability.


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Although the Veteran had initiated several appeals, his August 2007 VA Form 9 limited his appeal to the single issue of an earlier effective date for the grant of service connection for cervical spine disability.

The Veteran's VA Form 9 also shows he requested a Board hearing, but he withdrew this request in October 2015.  


FINDING OF FACT

A May 2001 rating decision granted service connection for a cervical spine disorder with an effective date of October 28, 1998; the Veteran did not file a timely appeal concerning the effective date for the grant of service connection.


CONCLUSION OF LAW

The Veteran's claim for an effective date prior to October 28, 1998 for the grant of service connection for cervical spine disability is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.200 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has certain duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The facts as they pertain to the claim for an earlier effective date for the grant of service connection for cervical spine disability are not in dispute and the Veteran's appeal as to that issue must be dismissed as a matter of law.  Thus, no further discussion of whether VA's duties to notify or assist the Veteran are met is required.  

II. Legal Criteria and Analysis

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

Generally, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2015).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005). 

An exception to the above general rule is 38 C.F.R. § 3.156(c)(1) (2015), which provides that notwithstanding any other section in 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

The Veteran's initial claim for service connection for a cervical spine disorder was received in December 1987 and the RO denied the claim in May 1988.  The Veteran appealed this decision and it was ultimately denied in a July 1990 Board decision.  

A petition to reopen the claim was received in October 1998.  The claim was subsequently granted in a May 2001 rating decision and a 20 percent disability rating was assigned effective October 28, 1998, the date the claim to reopen was received.  An appeal of this decision was not received within 1-year of the decision, so it became final.  38 U.S.C.A. § 7105 (West 2014).

In January 2005, the Veteran expressed disagreement with the effective date assigned.  

The law is very clear that there is no free-standing claim for an earlier effective date, and, ordinarily, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Veteran has not raised a CUE claim.  Instead, his appeal is based on his assertion that he filed an earlier claim in 1970.  A July 1990 Board decision denied service connection.  Thereafter, a service department record was used to reopen and grant the claim, but the record shows that the service department record (a DD Form 215 dated in May 2000 that corrected the Veteran's DD Form 214 to reflect that he was awarded a Purple Heart) did not exist at the time of the Board decision.

In any event, in light of the Veteran's failure to appeal the effective date assigned in May 2001 in a timely manner, the appeal must be dismissed.  See VAOPGCPREC 9-99 (indicating that the Board may dismiss any appeal which is not timely filed); see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006).

ORDER

An effective date prior to October 28, 1998 for the grant of service connection for cervical spine disability is dismissed.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


